EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated February 28, 2011relating to the financial statements, financial statement schedulesand the effectiveness of internal control over financial reporting of Edison International, which appears in Edison International's Annual Report on Form 10-K for the year ended December 31, 2010.We also consent to the reference to us under the heading “Experts”in such Registration Statement. /s/ PricewaterhouseCoopers LLP Los Angeles, California November 4, 2011
